285 S.W.3d 833 (2009)
Javier BARRETO, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91758.
Missouri Court of Appeals, Eastern District, Division Two.
June 23, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Javier Barreto appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).